Citation Nr: 1760086	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.   11-05 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with major depression, panic disorder, and agoraphobia.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to February 1992, and October 1993 to December 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 and February 2012 rating decision by the Waco, Texas Department of Veteran Affairs (VA) Regional Office (RO).  The March 2010 rating decision granted service connection for PTSD with major depressive disorder and panic disorder, and agoraphobia, with an evaluation of 50 percent effective December 29, 2008.  The February 2012 rating decision, denied service connection for a TDIU.  

In August 2014 and November 2016, the Board remanded these matters for further development of the claim.  There has been substantial compliance with the Boards remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In April 2017, the Veteran's represented submitted an appellant's brief requesting a Board hearing.  However, a November 2017 VA Form 119, indicated that the Veteran was contacted and wished to withdraw his request for a Board Hearing and to continue with his case.  Therefore, the Board finds that there is no hearing request pending.  


FINDINGS OF FACT

1.  The Veteran's PTSD with major depression, panic disorder, and agoraphobia has been manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as irritability, depressed mood, suspiciousness, low energy, sleep disturbance, and anxiety.  Occupational and social impairment, with deficiencies in most areas such as work, social and family relations has not been shown to result from the Veteran's service-connected psychiatric disorder.  


2.  The Veteran has a combined disability rating of 60 percent based on service connection for PTSD with major depression, panic disorder, and agoraphobia rated as 50 percent disabling; sinusitis, allergic rhinitis, status post septoplasty rated as 10 percent disabling; snapping scapula, left shoulder, with impingement rated as 10 percent disabling; and spondylolisthesis cervical spine (claimed as neck pain) rated as 10 percent disabling. 

3.  The Veteran's service-connected disabilities are not of such severity as to preclude him from obtaining or maintaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5110, 5107 (West2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.129, 4.130, 4.132 Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b).  In March 2009, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for PTSD.  Service connection was subsequently granted, and the Veteran appealed the assigned 50 percent rating, effective December 29, 2008.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103 (a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Regarding the duty to assist, VA obtained the Veteran's service treatment records.  The Veteran was also afforded two VA examinations, in July 2010 and April 2015. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA undertakes to provide an examination, it must ensure that the examination is adequate).  In that regard, the examiners provided in-depth reports, which addressed the Veteran's contentions and provided an assessment of the Veteran's ongoing and current PTSD symptoms. 

Accordingly, the Board finds that the VA has met its duty to assist and will address the merits of the claim.

II.  Rating For PTSD with Major Depression, Panic Disorder, and Agoraphobia (hereinafter referred to as PTSD)

Legal Criteria 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent rating is assigned for occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation or own name. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Factual Background 

During 2008, the Veteran received treatment through the VA.  A December 2008 note document indicated that the Veteran complained that he was not able to be around people.  During his VA visits, he was always found to be clean, neat and dressed appropriately.  He was able to keep good eye contact, his speech was oriented, and his thoughts were normal.  The Veteran's insight and judgement were good.  He denied having any suicidal thoughts, homicidal thoughts, delusions, or hallucinations.  

In 2009, the Veteran continued to seek treatment for his PTSD condition.  A January 2009 VA note documented that he complained of not sleeping well.  During this period, the Veteran was always appropriately dressed and cooperative during all examinations.  The Veteran during this period denied any suicidal thoughts, homicidal thoughts, delusions, or hallucinations.  He was cooperative during all visits and had fair insight and judgment.  

An April 2009 letter, the Veteran wrote that he had been married three times and had three bankruptcies.  He reported that he did not have any friends and he did not trust anyone.  He wrote that he was always paranoid and did not go out at night.  He indicated that he always had to sit with his back to the wall and close to the exit.  He reported that he was depressed and had night sweats. 

In November 2009, the Veteran was afforded a VA PTSD examination.  The Veteran reported that he had two children and lived with his wife.  Upon evaluation, the examiner indicated that the Veteran was able to complete normal activities of daily living without significant impairment and was fully independent.  The examiner indicated that the Veteran spent time with his wife who was a truck driver.  The Veteran was well-groomed and looked and acted younger than his stated age.  He was cooperative throughout the examination.  His thought process was logical coherent, and relevant.  He was oriented to time, place, person, and situation.  His judgment was fair.  The examiner indicated that he reported that his short-term memory had declined; however, his long-term memory was good.  The Veteran denied any suicidal or homicidal ideations.      

In July 2010, the Veteran was afforded another VA PTSD examination.  The Veteran reported that he was depressed and had little interest in doing things.  He indicated that he felt worthless and he always felt tired.  Upon mental evaluation, the Veteran had very poor eye contact and rapport was difficult to establish.  He displayed poor social skills.  The examiner indicated that the Veteran was well groomed and dressed appropriate.  His thought process was logical, coherent, and relevant.  He was primary depressed and appeared somewhat lethargic with mild psychomotor slowing.  The Veteran was oriented to time, place, person and the situation.  His reasoning and judgment were fair. The examiner indicated that the Veteran's functional status did not change.  The examiner indicated that there were some modest improvements on his current medications.  The examiner indicated that he was functioning about the same level from his last examination.  The Veteran remained unemployed and had been living on his social security and VA benefits.  The examiner reported that the Veteran showed a negative impact of PTSD and associate mental disorders on occupational functional to a moderate degree.  The examiner indicated that the Veteran would benefit from vocational rehab services to retrain in a field that did not have such stringent restrictions in terms of physical clearance for licensure.  The examiner further indicated that the main precipitate that stopped him from working appeared to be physical in nature. 

A February 2011 VA treatment note indicated that the Veteran denied having any suicidal thoughts.  He reported that he had trouble leaving the house.  He indicated that he still had nightmares.  Upon evaluation, the Veteran was groomed appropriately.  His speech was normal in rate and rhythm.  His judgement and thoughts were good.       

VA treatment notes from 2012 indicated that the Veteran continued to receive medication to treat his mental health conditions.  A June 2012 VA treatment note documented that the Veteran and his wife recently moved.  The Veteran's wife reported that the last four years were stable and not to change the Veteran's medication.  She indicated that the Veteran isolated himself from others and could be very irritable.
 
A December 2014, VA treatment note indicated that the Veteran reported that he was having severe symptoms of PTSD.  He indicated that his symptoms caused him to be unable to work.  The Veteran felt that his symptoms of suspicious were due to PTSD versus paranoia/psychoses.  He reported that he enjoyed going fishing and being outdoors.  Upon mental examination, the examiner indicated that the Veteran made good eye contact.  The Veteran was groomed appropriately.  The Veteran's speech was normal.  His thought process was logical and goal directed.  The Veteran denied having any suicidal ideations or delusions. 

A March 2015 VA treatment note indicated that the Veteran reported that his PTSD was manageable.  He indicated that he slept fairly well and he still had periods where he woke up from a nightmare.  He continued to avoid crowds and avoided going out in public.  The Veteran denied any suicidal or homicidal ideations.  The Veteran was well groomed and cooperative for the appointment.  He was polite and made good eye contact. 

In April 2015, the Veteran was afforded another VA PTSD examination.  The Veteran reported that he had limited social interactions and had few hobbies.  He indicated that he had no friends and spent majority of his time taking care of his house and yard.  The Veteran reported that he occasionally spoke with his adult son.  The Veteran indicated that since his last VA examination June 2010 he attended a technical school for welding for a few months but did not complete the program.  He reported that he still struggled with anxiety when he was around people.  He denied having any suicidal or homicidal ideations, delusions, or hallucinations.  The examiner indicated that the Veteran's PTSD symptoms included anxiety and suspiciousness.  The examiner reported that the Veteran continued to report symptoms and functional impairment consistent with moderate PTSD.  The examiner reported that the Veteran did not describe any significant changes in severity/frequency of symptoms or functional impairment since his last VA examination.  The examiner opined that the Veteran's PTSD symptoms caused an occupational and social impairment with reduced reliability and productivity due to symptoms of anxiety and suspiciousness.         

A June 2016 VA treatment note documented the Veteran had a close relationship with his wife and son.  He reported that he did not like to be around people because of his PTSD and anxiety.  He indicated that he enjoyed camping and fishing.   The examiner indicated that he was anxious during the interview, he shifted several times around in his seat, but eventually he relaxed.  

An August 2016 VA treatment note indicated that the Veteran's medication regimen was working well.  The examiner noted that his nightmares diminished and his anxiety was under control.  The Veteran was appropriately groomed and cooperative.  His speech was regular in rate and rhythm.  The Veteran's thoughts were normal and coherent.  His judgement was good and his memory was intact.     

Analysis- Rating

Applying the relevant diagnostic criteria to the medical evidence, the Board finds that the Veteran's PTSD disorder does not meet the criteria for a rating in excess of 50 percent.  See 38 C.F.R. § 4.130, DC 9411.  The evidence of record during that time shows that the Veteran exhibited an occupational and social impairment with reduced reliability and productivity due to such symptoms as depression, concentration problems, mild memory problems, sleep disturbance, nightmares, low energy, low tolerance of people, and anxiety, which warrants no more than a 50 percent rating.

The evidence during this time period does not indicate that his PTSD more closely approximated the criteria for a 70 percent rating.  The evidence reflects the Veteran denied suicidal or homicidal thoughts in VA treatment records.  VA examinations in 2010 and 2015 report indicate that the Veteran was able to maintain a positive relationship with his family and enjoyed different hobbies.  Additionally, the Veteran reported during VA examinations and VA mental treatment visits that he enjoyed camping and fishing.  The Veteran indicated that he attended a welding class but did not complete the program.  Although the Veteran reported that he was depressed and anxious, he was able to function to care for himself and his wife.  The evidence does not reflect that the Veteran had any episodes of unprovoked irritability with periods of violence towards others.  Through this time period during all examinations and evaluations, the examiners indicated that the Veteran was well groomed and that his hygiene was appropriate.  During all examinations and evaluations, the Veteran was pleasant and cooperative.  He was never found to be confused and he demonstrated that his judgment was intact on all mental status examinations.  In addition, the Veteran demonstrated that he was alert and oriented to time, place, person, and situation.  The Veteran reports that he did not get close to people, however, the Veteran reported on multiple occasions that he maintains relationships with his family.  The 2015 VA examiner opined that the Veteran's symptoms caused an occupational and social impairment with reduced reliability and productivity due to symptoms of anxiety and suspiciousness.         

In summary, the weight of the competent, lay, and medical evidence reflects the Veteran's PTSD manifested by an occupational and social impairment with reduced reliability and productivity due to such symptoms as depression, nightmares, sleep disturbance, suspicious, low energy, low tolerance of people, and anxiety.  The Veteran's symptoms reflect that the 50 percent rating is appropriate.  Thus, the preponderance of the evidence is against the assignment of a rating in excess of 50 percent.  38 U.S.C.A. §§ 1155, 5110, 5107 (West2014); 38 C.F.R. §§  3.321 , 4.132 Diagnostic Code 9411 (2016).
 
III.  TDIU 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A TDIU will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability. See 38 C.F.R. § 4.16  (b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  See Bowling v. Principi, 15 Vet. App. 1   (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but may not be given to his or her age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

TDIU is predicated upon an inability to secure and follow "substantially gainful employment."  38 C.F.R. § 4.16(a).  In Faust v. West, 13 Vet. App. 342, 355-56 (2000), the Court held that "substantially gainful employment" for TDIU purposes is met where the annual earned income exceeds the poverty threshold for "one person," irrespective of the number of hours or days actually worked and without regard to any prior income history.  This was incorporated into 38 C.F.R. § 4.16 (a), which now specifies that marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16 (a).  Consideration shall be given in all claims to the nature of the employment and/or the reasons for termination.  Id.  

The claimant bears the burden of presenting and supporting her claim for benefits.  38 U.S.C.A. § 5107 (a); see Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence, which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107 (b). 

In this case, the Veteran's service-connected disabilities included PTSD rated as 50 percent disabling, sinusitis, allergic rhinitis, status post septoplasty rated as 10 percent disabling, snapping scapula, left shoulder, with impingement rated as 10 percent disabling, and spondylolisthesis cervical spine (claimed as neck pain) rated as 10 percent disabling.  The Veteran has a total combined rating of 60 percent therefore he does not me the criteria under 38 C.F.R. § 4.16 (a).  

Even when as here the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16(b).  However, the Board finds that the Veteran's service-connected disabilities do not preclude him from engaging in substantially gainful employment.

In June 2010 VA 21-4138, the Veteran wrote that he was unable to obtain employment due to his service-connected PTSD and spondylolisthesis.  He wrote that he was not able to obtain employment for driving a commercial vehicle or as a mechanic because of the medications he was prescribed would disqualify him from working.    

The Veteran's highest-level education is a high school diploma and he earned his commercial driver's license.  There is evidence that the Veteran is in receipt of Social Security Administration (SSA) disability benefits; however, VA is not bound by findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  The Board finds that the SSA decision and supporting evidence does not demonstrate that the Veteran's service-connected disabilities alone preclude him from engaging in substantially gainful employment.  Further, at the June 2010 VA PTSD examiner indicated that the main precipitate that stopped him from working appeared to be physical in nature.  The examiner further commented that the Veteran would benefit from vocational rehab services to retrain in a field that does not had such stringent restrictions in terms of physical clearance for licensure.  The June 2010 general medical VA examiner noted that the Veteran's neck condition would hinder him from driving a truck because of the constant bouncing up and down in the truck and looing in the review mirrors.  However, the examiner indicated that his neck condition would not hinder him in sedentary work.  The April 2015 VA sinusitis examiner opined that the Veteran's condition did not impact his ability to work.  The April 2015 VA shoulder examiner indicated that the Veteran would not be able to do any heavy lifting with his left shoulder nor do extensive work overhead on the left.  The April 2015 cervical spine VA examiner indicated that he would not be able to do any activities or work which, required much neck rotations or extension.  He would not be able to repetitively rotate or extend.  The examiner commented that he would be unsuited for activities or work which required a high degree or mental alertness due to the pain medication he was prescribed.  Due to the conflicting medical evidence an opinion was rendered on the effects if the Veteran's service-connected disabilities on his ability to obtain or retain employment.  The April 2015 VA physician examiner indicated that he reviewed the Veteran's file and the conflicting medical evidence.  The examiner noted that the Veteran was a prior mechanical vehicle mechanic and a long haul truck driver, both of which would be difficult if not impossible given his current impairments.  Furthermore, the examiner noted that the Veteran would be unable to fully rotate his neck in order to examine and work on vehicles and would find the demands of driving difficult because of the requirement to constantly be looking around himself as well as not being fully alert due to the narcotic analgesics he was on.  However, the examiner reported that he would be capable of most other light or sedentary occupations however, from a strictly physical standpoint.  
During the April 2015 psychological evaluation the veteran reported that he experienced increased anxiety when he was taking courses in welding due to being around other individuals.  The examiner noted however, that the veteran is capable of following detailed instructions, and although he experiences increased anxiety around others, he did not report any events during his technical school courses or symptoms to suggest that he would experience difficulty completing detailed tasks or getting along with coworkers, supervisors, or customers.  There examiner further noted, however, given the veteran's current level of anxiety, he would likely work well on independent and largely isolated tasks.  Finally, the examiner noted that the veteran reported that he would go out of his home more if needed, but his wife currently takes care of all errands and necessary duties outside the home, thus not necessitating him leaving his home environment at this time.

In essence, the evidence of record supports a finding that the Veteran could perform sedentary employment.  Although he was noted to be able to get along with others in a work environment, he would be most effective when working independently.  The opinions discussed above, offered by providers with the requisite medical education and training, are more probative than the Veteran's lay statements to the contrary, and are supported by the record.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration, but concludes that this case presents no unusual or exceptional circumstances which would justify such an action.  In this regard, the Board notes that although the Veteran's service-connected disabilities do present some interference in him doing physical work, his educational and work history demonstrate that he would not be prohibited from performing work of a more sedentary nature.  

The Board finds the Veteran's lay statements competent and credible, and acknowledges the effects on his daily effects of the medications for his shoulder and neck condition.  However, when determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, the medical evidence does not show that it would preclude him from gainful employment. 

The Board finds that the weight of the evidence, lay and medical, does not demonstrate for the entire period on appeal, the Veteran's service-connected disabilities prevented the Veteran from obtaining or retaining substantially gainful employment.  The Board finds that overall the weight of the evidence does not show that he is precluded from securing and following substantially gainful employment due to his service-connected disabilities.  The weight of the evidence does not demonstrate total occupational impairment associated with the service-connected PTSD.  The weight of the evidence, lay and medical, does not demonstrate that the service-connected disabilities cause the inability to obtain or retain substantially gainful employment.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 8 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating disability rating in excess of 50 percent for service-connected PTSD with major depression and panic disorder, and agoraphobia is denied.  

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


